UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-4611


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANDRES CHACON, a/k/a Dre, a/k/a Buddha,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.     J. Michelle Childs, District
Judge. (6:13-cr-00183-JMC-3)


Submitted:   March 18, 2015                 Decided:   March 27, 2015


Before MOTZ, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Benjamin   T.   Stepp,   Assistant  Federal   Public   Defender,
Greenville, South Carolina, for Appellant.         Andrew Burke
Moorman, OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Andres Chacon pled guilty to conspiracy to possess with

intent     to    distribute       and   distribute       5    kilograms     or     more   of

cocaine and 500 grams or more of methamphetamine, in violation

of   21    U.S.C.       § 846     (2012).        The    district    court        calculated

Chacon’s Guidelines range under the U.S. Sentencing Guidelines

Manual (2013) at 70 to 87 months’ imprisonment and sentenced

Chacon to 60 months’ imprisonment.                     On appeal, Chacon’s counsel

has filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967), stating that there are no meritorious issues for appeal,

but raising as an issue for review whether the district court

erred in failing to afford Chacon sentencing credit for 208 days

he served on a discharged term of incarceration.                         The Government

declined to file a brief.                Chacon was informed of his right to

file   a   pro    se     supplemental       brief,      but   he   has     not    done    so.

We affirm.

       Under     18     U.S.C.     § 3585(b)      (2012),     a    criminal       defendant

“shall     be    given     credit       toward     the    service     of     a    term    of

imprisonment for any time he has spent in official detention

prior to the date the sentence commences.”                           Section 3585(b),

however, does not permit a district court to award credit at

sentencing.           United States v. Wilson, 503 U.S. 329, 333 (1992).

Rather, only the Attorney General, acting through the Bureau of

Prisons,        may     compute     sentencing         credit.       Id.     at     333-37.

                                             2
Therefore, as counsel correctly concedes, the district court was

without authority to award Chacon sentencing credit for the 208

days he served on the discharged term.

     Additionally, in accordance with Anders, we have reviewed

the record in this case and have found no meritorious issues for

appeal.   We    therefore   affirm   the   district      court’s   judgment.

This court requires that counsel inform Chacon, in writing, of

the right to petition the Supreme Court of the United States for

further review.      If Chacon requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.      Counsel’s motion must state that a copy thereof

was served on Chacon.

     We dispense with oral argument because the facts and legal

contentions    are   adequately   presented   in   the    materials   before

this court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                     3